Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 12/20/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and cancellation of claim 2.  Claims 1-10 are pending with claims 9-10 withdrawn from consideration.  
Response to Arguments
Applicant's arguments, filed 12/20/2021, have been fully considered but are directed to newly added claim requirements and therefore they are not persuasive for the reasons as outlined in the prior art rejection that follows. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20150020925 by Bares et al.
Bares discloses a chromating method for chromating a part comprising an aluminum-based alloy, the method comprising the following steps: 
providing the part including a layer based on aluminum oxide on at least one surface of the part, which layer is of thickness that 2 to 5 microns (i.e. is greater than or equal to 5 nm) (see 0045, Example 4, 0124);  immersing the part in a chromating bath including chromium III  and performing chemical conversion of the part in the chromating bath (see 0126 related to immersion in Bath 1 and Bath 2).  Where Example 1 includes bath 1 of trivalent chromium (0063). Bares discloses the Zr in bath 1 (0063).  
Bares discloses in Example 4 using the method of Examine 1 for immersion into bath 1 and bath 2, where Example 1 discloses “parts are also treated, after surface preparation, by immersion only in Bath 1” and therefore meeting the requirement of a single immersion as claimed.  Additionally, the claims as drafted merely recite process steps and foreclose other immersion baths during the chromating method, the mere fact that the substrate, after chromating for is subject to additional baths is not dispositive because the claims include comprising language and define the steps as “chromating” and further steps are not considered parts of the chromating method as claimed.
Bares discloses the layer based on aluminum oxide is subject to the chromating immersion and therefore reads on the requirement that it is not dissolved prior to immersion as claimed (nor is it completely dissolved during immersion) and therefore reads on the broadly drafted claim requirements.

Claim 7:  Bares discloses aluminum oxide by first cleaning the part followed by chemical oxidation (Example 4) and discloses spraying (i.e. not immersion in a bath as claimed, see 0047-0052)
Claim 8:  Oxidization occurs at 37C, within the range as claimed (Table 12).
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent Application 20030230363 by Sturgil et al.
While the examiner maintains the position as set forth above, the examiner cites here Sturgil, which discloses rinses and seals of anodized aluminum are completed by spraying or .  

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares alone or with Sturgil taken with US Patent Application Publication 20090269607 by Watanabe et al.
Claims 1,3:  While the examiner maintains the position as set forth above as it relates to the claimed method of immersion in only one bath and and comprising language, the examiner notes that Bares discloses a oxide and degreasing, the examiner notes that Watanabe also discloses a native oxide over an aluminum, degreasing the native oxide layer (layer based on aluminum) such before chromating (0041-0045, 0047) and therefore taking the references collectively it would have been obvious to have provided the native oxide and degreasing with a reasonable expectation of success.   As for the requirement of only immersing in one bath, the examiner notes Bares discloses preparation steps can be done by immersion or spraying and therefore using spraying as a contacting method would have been obvious as a known and suitable technique for applying the agents.  Providing the native oxide as set forth by Watanabe would include no immersion in a bath and thus results in a process that the part is immersed in only one bath as claimed.  
Claim 4-5:  Bares does not discloses using a mechanical method; however, Watanabe discloses forming the oxide layer using projecting solid particles (0045) and therefore it would have been obvious to one of ordinary skill in the art to include a particle projection process since Watanabe discloses oxide formation comprising particle projection will provide .  

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares alone or with Sturgil and Watanabe taken with US Patent Application Publication 20070187001 by Kramer et al.
Bares alone or with Sturgil and Watanabe does not discloses using a mechanical method; however, Kramer discloses pretreating a substrate for chromium treatment to use sandpaper (0075) and therefore it would have been obvious to one of ordinary skill in the art to include a sand paper cleaning process since such will provide predictable results.    A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares alone or with Sturgil and Watanabe taken with US Patent 8574396 by Bhaatia et al.
Bares alone or with Sturgil and Watanabe discloses oxidization occurs at 37C, within the range as claimed (Table 12), the examiner notes Bhaatia discloses forming an oxide on the metallic substrate by exposing the metal to air and heat (column 2, lines 24-65) prior to trivalent chromium treatment (column 3, lines 1-12).  Therefore modifying Bares to use the oxide formation method (atmosphere having a temperature) would have been obvious to one of ordinary skill in the art to achieved predictable results (i.e. oxide formation).  As for the claimed . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718